Matter of Hosseinipour (2015 NY Slip Op 01452)





Matter of Hosseinipour


2015 NY Slip Op 01452


Decided on February 18, 2015


Appellate Division, Second Department


Per Curiam.


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 18, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
PETER B. SKELOS
MARK C. DILLON
L. PRISCILLA HALL, JJ.


2013-08848	 

[*1]In the Matter of Morteza Seyed Hosseinipour, a suspended attorney. Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts, petitioner; Morteza Seyed Hosseinipour, respondent. (Attorney Registration No. 3909116)

DISCIPLINARY proceeding instituted by the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts. The respondent was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on December 13, 2000.

Diana Maxfield Kearse, Brooklyn, N.Y. (Mark F. DeWan of counsel) for petitioner.


PER CURIAM.


OPINION & ORDER
By decision and order of this Court dated January 6, 2014, the respondent was immediately suspended from the practice of law, pursuant to Judiciary Law § 90(4)(f), as a result of his conviction of a serious crime, the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts was authorized to institute and prosecute a disciplinary proceeding against him, the respondent was directed to serve an answer to the petition within 20 days after service upon him of the petition, and the matter was referred to the Honorable Stella Schindler, as Special Referee, to hear and report on the issues raised.
The Grievance Committee now moves to adjudicate the respondent in default for his failure to answer a petition dated January 16, 2014, within the time frame specified by the January 6, 2014, decision and order.
The petition contained one charge alleging that the respondent had been convicted of a serious crime, in violation of rule 8.4(b) of the Rules of Professional Conduct (22 NYCRR 1200.0). On February 24, 2012, by Indictment No. 12CR-I-02-0080, the respondent was charged in the Court of Common Pleas of Delaware County, Ohio, with three counts of unlawful sexual conduct with a minor, three counts of illegal use of a minor in nudity-oriented material or performance, three counts of illegal use of a minor in nudity-oriented material or performance, and one count of rape.
On February 5, 2013, the respondent entered a written plea of no contest to two counts of attempted illegal use of a minor in nudity-oriented material or performance (a lesser included offense of the crime set forth in counts four and six of the above-referenced indictment), in violation of § 2923.02(A) of the Ohio Revised Code, as it relates to § 2907.323(A)(1). On May 10, 2013, Judge W. Duncan Whitney of the Court of Common Pleas of Delaware County, Ohio, sentenced the respondent to 24 months of imprisonment for both crimes, to run concurrently, and directed him to pay the costs of prosecution, and fines totaling $20,000. In addition, because he had [*2]been found to be a "Tier II Sex Offender/Child Victim Offender Registrant," he was advised to register as a sex offender in accordance with § 2950.032 of the Ohio Revised Code.
The respondent is currently incarcerated at a correctional facility in Orient, Ohio.
On April 9, 2014, the respondent was personally served, at the Correctional Reception Center in Orient, Ohio, with a copy of the notice of petition and the petition in this proceeding, both dated January 16, 2014, and a copy of this Court's decision and order dated January 6, 2014. To date, the respondent has failed to either serve an answer to the petition or communicate with the Grievance Committee in any manner, including requesting an extension of time to file his answer.
On May 29, 2014, the Grievance Committee personally served the respondent with a copy of the instant motion papers, seeking to adjudicate him in default. To date, the respondent has neither responded to the motion, nor requested additional time in which to do so.
Accordingly, the Grievance Committee's motion is granted, the charge in the petition is deemed established, and, effective immediately, the respondent is disbarred upon his default, and his name is stricken from the roll of attorneys and counselors-at-law.
ENG, P.J., MASTRO, SKELOS, DILLON and HALL, JJ.,concur.
ORDERED that the petitioner's motion is granted upon the respondent's default; and it is further,
ORDERED that, pursuant to Judiciary Law § 90, effective immediately, the respondent, Morteza Seyed Hosseinipour, is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
ORDERED that the respondent, Morteza Seyed Hosseinipour, shall continue to comply with this Court's rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
ORDERED that pursuant to Judiciary Law § 90, the respondent, Morteza Seyed Hosseinipour, is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
ORDERED that if the respondent, Morteza Seyed Hosseinipour, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10(f).
ENTER:
Aprilanne Agostino
Clerk of the Court